EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

43. (Currently amended) The glucose monitoring assembly of claim 26, 
wherein the inserter further comprises an inserter housing and a sheath and wherein the inserter housing is configured to move in a downward direction towards a skin surface relative to the sheath in response to an application of force on the inserter housing, and
wherein the sheath is configured to remain stationary relative to the skin surface in response to the application of force on the inserter housing.


Response to Amendment
The declaration filed on 11/19/2021 under 37 CFR 1.131(a) is sufficient to overcome the Thomas et al (20100198034) reference.
The subject matter of provisional application 61/361374 (Exhibit 1) dated 7/02/2010 as well as the PowerPoint in Exhibit 2 adequately show conception of the invention prior to the 8/05/2010 date of Thomas et al, particularly, the limitation in Claim 26 regarding the plurality of 
Exhibits 3-7 show adequate diligence to constructive reduction to practice with monthly progress reports between before 8/05/2010 to 11/8/2010, the date of provisional application 61/411262 (Exhibit 8), which provides support for the invention as claimed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/             Primary Examiner, Art Unit 3791